Order entered March 20, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-00851-CR

                 DESMOND RENARD FISHER, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 7
                           Dallas County, Texas
                   Trial Court Cause No. F19-00024-Y

                                   ORDER

      We REINSTATE this appeal.
      We abated this appeal for the appointment of counsel. On March 17, 2020, a
supplemental clerk’s record containing the appointment was filed. We DIRECT
the Clerk to list Valencia Bush as appointed counsel for Mr. Fisher. All future
correspondence shall be sent to Valencia Bush, 10000 North Central Expwy, Ste
400, Dallas, TX 75231.
      Appellant’s brief is DUE by May 4, 2020.
                                           /s/   CORY L. CARLYLE
                                                 JUSTICE